Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Severn Bancorp, Inc. Annapolis, Maryland We hereby consent to the incorporation by reference in the Registration Statements onForm S-3 (No. 333-156343) and Forms S-8 (No. 333-152657 and No. 333-133242) of our report dated March 15, 2012, relating to the consolidated financial statements of Severn Bancorp, Inc. appearing in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011. /s/ Lancaster, Pennsylvania March 15, 2012 Exhibit 23.1 - - Page 1
